Citation Nr: 0718098	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-10 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

1.  Entitlement to a separate rating for the service-
connected residuals of a sprain of the left knee on the basis 
of basis of arthritis with limitation of flexion.  

2.  Entitlement to increased rating in excess of 10 percent 
for the service-connected residuals of a sprain of the left 
knee on the basis of recurrent subluxation and lateral.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1962 to 
July 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO rating decision.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The service-connected residuals of sprain of the left 
knee currently is shown to be productive of a disability 
picture that more nearly approximates that of functional loss 
due to pain with flexion limited to 45 degrees.  

3.  The service-connected left knee disability currently is 
not shown to be productive of moderate or worse impairment 
due to recurrent subluxation or lateral instability.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a separate rating of 
10 percent, but not higher for the service-connected left 
knee disability on the basis of arthritis with limitation of 
flexion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 
4.45, 4.71a including Diagnostic Codes 5003, 5010, 5256, 
5259, 5260, 5261, 5262 (2006).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected left knee disability on 
the basis of recurrent subluxation or lateral instability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 
4.71a including Diagnostic Codes 5003, 5010, 5256, 5259, 
5260, 5261, 5262 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In May 2004, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising her that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the August 2004 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the May 2004 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The May 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in her possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for increased rating, and of the 
evidence of record.  The Board finds that she has accordingly 
been constructively invited to give VA all the relevant 
evidence in her possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the rating decision the veteran was 
afforded an opportunity to present information and/or 
evidence pertinent to the appeal before issuance of the 
Statement of the Case (SOC) in March 2005.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or her representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the March 2005 SOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned though this 
was not expressly done the Board notes that the Board's 
decision herein denies the claim for an increased rating, so 
no effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor her representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded a VA medical examination in May 
2004.  

Finally, the veteran was advised of her right to a hearing 
before the RO and/or before the Board, but she waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected left knee disability. 



II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Initially, in an April 1975 rating action, the RO granted 
service connection and assigned a 10 percent rating under the 
provisions of Diagnostic Code 5257 for the residuals a left 
knee sprain based on findings of mild to moderate rotational 
instability. 

In August 2004, the RO continued the 10 percent rating for 
the service-connected residuals of a sprain of the left knee 
under Diagnostic Code 5010-5260.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Under Diagnostic Code 5257, a 10 percent evaluation is 
warranted for slight knee on the basis of recurrent 
subluxation or lateral instability; a 20 percent evaluation 
is warranted for moderate impairment; and a 30 percent rating 
is assignable for severe impairment.  
 
Under Diagnostic Code 5260, a 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees; a 20 
percent rating is warranted where flexion is limited to 30 
degrees; and a 30 percent rating is appropriate where flexion 
is limited to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; a 20 percent rating is warranted for extension 
limited to 15 degrees; and a 30 percent rating is warranted 
for extension limited to 20 degrees.  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In May 2004 the veteran had a VA medical examination.  The 
veteran stated that, in the morning, her knee pain was an 8 
or 9 out of 10 and that her knee was stiff and would take an 
hour to work out.  When she took ibuprofen or sulindac, her 
pain would decrease to 3or 4 out of 10 and that her knee gave 
out two times per week, particularly when she went down 
stairs.  

The veteran stated that she wore orthotics in her shoes and 
used heat, ice and Bengay patches for relief.  She reported 
having a throbbing pain that did not radiate anywhere but was 
particularly painful on the medial aspect of her knee.  

The veteran added stated that she could not do repetitive 
bending and that after a few hours of sitting she would get 
stiff after a few hours.  She could stand for 20 minutes and, 
two times a week, used the treadmill for 15 minutes maximum.  
She stated that, twice a week, her knee was swollen by late 
evening.  She could not sleep on her left side.  She denied 
having any flares that left her bedridden, couch ridden or 
off work or any redness or increased temperature of the knee 
joint.  She could not do repetitive motions due to pain, 
weakness, or lack of endurance, with pain as the major 
factor.  

The VA physician noted that the joint was cool to touch, no 
increased temperature and no erythema.  The VA physician 
noted that there was pain on palpation of the lateral side of 
the knee joint and that the bony prominences were in gross 
alignment.  There was slight atrophy of the quadricep muscles 
which demonstrated decreased muscle strength 4.5 out of 5.  
The VA examiner noted that the following tests were negative: 
balloon test, McMurray test, Lachman test, and the anterior 
and posterior drawer tests.  

The VA physician stated that extension was to 0 degrees with 
some difficulty and slight pain and that flexion was past 140 
degrees without pain.  The veteran flexed the knee back and 
forth approximately five times with moderate increase in 
pain.  The veteran's gait was steady; tandem walking was 
steady, and no lymph was apparent.  The veteran was able to 
rise on her toes and balance on her heels.  

The x-ray studies did not reveal joint effusion, fracture or 
bone lesion.  The x-ray studies showed minimal changes in the 
articular surface on the medial aspect of the proximal tibia 
due to osteoarthritic changes.  The joint space on the medial 
aspect was probably slight narrow but the remainder of the 
study was unremarkable.   The VA physician found that the 
veteran had mild osteoarthritic changes of the left knee.  

The veteran was seen by VA in May 2004.  A VA physician noted 
that there was minimal swelling of the medial inner aspect 
with some tenderness.  The physician noted that the range of 
motion was jerky and somewhat painful though the veteran did 
have almost full range of motion.  The physician noted that 
her gait was slightly antalgic.  

The veteran had a magnetic resonance imaging (MRI) at VA in 
July 2004.  The MRI showed no evidence of compression of the 
osseous structures.  There was evidence of moderate 
degenerative changes of the left knee with narrowing of the 
medial side of the joint compartment with eburnation of the 
articular surfaces and sharpening of the tibial spine.  

The MRI showed narrowing of the femoropatellar joint space 
and minimal amount of joint effusion.  The MRI showed that 
the anterior and posterior cruciate ligaments were intact and 
that the patellar retinaculum was intact.  There was no 
evidence of osteochdral defect.  The MRI showed that there 
was evidence of slight linear signal seen in the posterior 
horn of the lateral meniscus, that did not definitively 
communicate with articular surfaces, that was suggestive of 
degenerative changes of the meniscus.  The posterior horn of 
the medial meniscus showed moderate degenerative changes.  

Based on the recent VA examinations, the Board finds that, in 
addition to the previously noted and rated rotational 
instability, the service-connected left knee disability is 
shown to include osteoarthritis, which is rated under 
Diagnostic Code 5010.  The service-connected left knee 
disability in this regard is shown to more nearly approximate 
the criteria for the assignment of a separate 10 percent 
rating based on arthritis with a functional loss due to pain 
manifested by flexion restricted to 45 degrees.  

There currently is no showing of more recurrent subluxation 
or lateral instability of a moderate or worse degree to 
support the assignment of a separate rating higher than 10 
percent already assigned under Diagnostic Code 5257.  Thus, 
the appeal to this extent is denied.  
VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  DeLuca, supra.  Functional loss due to pain 
or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 38 
C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

Given the veteran's description of her symptoms and the most 
recent evidence, the Board finds that, while a rating higher 
than 10 is not assignable on the basis of recurrent 
subluxation or lateral instability, a separate rating of 10 
percent may be assigned on the basis of arthritis with 
limitation of flexion.  



ORDER

An increased rating in excess of 10 percent for the service-
connected residuals of a sprain of the left knee on the basis 
of recurrent subluxation or lateral instability is denied.  

A separate rating of 10 percent, but not higher for the 
service-connected residuals of a sprain of the left knee on 
the basis of arthritis with limitation of flexion is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  


____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


